 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         BRIAN TERWILLEGER,
                                                           CASE NO. 3:19-cv-05215-RBL-JRC
11                                Plaintiff,
                                                           ORDER ADOPTING REPORT AND
12                v.                                       RECOMMENDATION
13         GRAYS HARBOR COUNTY,

14                                Defendant.

15

16          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

17   Richard Creatura, any objections to the Report and Recommendation, and the remaining record,

18   does hereby find and ORDER,

19          (1) The Report and Recommendation is ADOPTED. Defendant’s motion to dismiss

20          with prejudice (dkt. 21) is granted.

21          (2) This matter is dismissed with prejudice.

22          (3) The case shall be closed. Because cause numbers 3:19-cv-5216-RBL-JRC; 3:19-cv-

23   05218-RBL-JRC; and 3:19-cv-05219-RBL-JRC were consolidated under cause number 3:19-cv-

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1   05215-RBL-JRC, this means that the Clerk shall also close the causes under -5216, -5218, and -

 2   5219.

 3           The Clerk shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.

 4           IT IS SO ORDERED.

 5           DATED this 4th day of September, 2019.

 6

 7

 8
                                                          A
                                                          Ronald B. Leighton
                                                          United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
